Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-15 are pending.  
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 7/11/2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.
Claims 1-13 are examined on the merits.

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1-13 is/are directed to a pet food composition comprising i) at least one natural antioxidant, and ii) at least one synthetic antioxidant, and iii) at least one acidity regulator component to regulate the pH, wherein the pet food composition does not contain 1,2-dihydro-6-ethoxy- 2,2,4-trimethylquinoline.
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, an extract of rosemary for example, because there is no indication that extraction has caused the components of rosemary that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in rosemary.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1-10 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that a acidity regulator such as citric acid in plant lemon has caused the components of rosemary that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in rosemary.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
Whether or not the non-nature based synthetic antioxidant such as TBHQ in the composition make the composition “significantly more” than the judicial exception(s).  For compositions, “significantly more” is when the non-nature based synthetic antioxidant are not “well understood, routine, and conventional” as a part of the type of composition that it is in.  As evidenced in the cited references in the 102 rejections, TBHQ is routinely used in the food compositions. So, the answer to Step 2B is no. 

 
Regarding claims 1-4, 6, 8, 10, 12, and 13, since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic.
             Claims 5, 7, 9, and 11 require a certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.   
Regarding claim 1, a pet food for oral consumption or administration does not result in a markedly different characteristic because rosemary and lemon already have the characteristic of being in a form suitable for oral consumption. 
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	
Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites the following limitations in the claims, and there is insufficient antecedent basis for the limitation in the claims:
“The pet food composition of claim 1,…based on the crude fat content of the pet food composition” at lines 2-3”. However, claim 1 does not mention anything about crude fat or crude fat content.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 12, and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nugent et al (US 20130323389 A1).  
Nugent et al teach a typical multi-blend composition of various edible LC PUFA oils Edible LC PUFA Oil Blend (SBFFP) (thus meets the intended use for a pet food composition, thus integrated homogenously into a lipophilic matrix, thus claim 13 is met) Description (%) SONOVA 400 .TM. (with oleic safflower triglyceride oil, 16.7 mixed tocopherols, citric acid (thus at least one acidity regular component to regulate pH, thus claim 8 is met), ascorbyl palmitate and rosemary extract (thus one natural antioxidant, thus a plant extract, thus claim 2 is met; thus  claim 3 is met; thus claim 4 is met) Borage (with no added antioxidants) 16.7 (thus a fat, thus claim 12 is met, thus TBHQ is 0.001-1.0% based on borage oil, thus claim 7 is met) Flax (with rosemary extract (at least one natural antioxidant, thus claim 11) is met, mixed tocopherols. ascorbyl 33.3 palmitate and citric acid) Fish 1812 (with mixed tocopherols) 33.3 (thus a fat, thus MT 675 ppm TBHQ (thus at least one synthetic antioxidant, thus claim 6 is met) 200 ppm + CA (TENOX 20 .TM.) 100 ppm (thus doesn’t the contain compound at last two lines of claim 1) (Table 2, [0097]).
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use as pet food.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1-7, 9, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hou et al (CN 105918774 A).  
Hou et al teach the colour-protection prescription special for the bamboo shoot food (thus meets the intended use for a pet food composition), wherein the prescription of colour according to weight ratio of following raw material composed of the papaya protease 18 to 22% (thus a protein, thus claim 12 is met), bromelin 9 to 11%, phytase 13 to 16%, beta-ring dextrin 7 to 9% (thus a starch, thus claim 12 is met), D-sodium isoascorbate, 11.5 to 13.5% or of ethylene diamine tetraacetic acid (thus acidity regulator) 8.5 to 10.5% (thus claim 9 is met) sodium citrate (thus at least one synthetic antioxidant, thus claim 6 is met) 1.5 to 3.5%, rosemary extract 11 13% % (thus a plant extract, thus claims 2 and 3 are met), tocopherol (thus at least one natural antioxidant, thus claim 2 is met; thus the ratio in claim 5 is met, thus claim 4 is met, thus a crude fat, thus the ratio in claim 7 is met ) 9.5 ~ 11.5% (see claim 1) (thus doesn’t the contain compound at last two lines of claim 1).
 The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use as pet food.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mai et al (CN 102939079 B).  
Mai et al teach Component percentage (w/w) aqueous 34.23% glycerol 30.43% modified food starch (thus claim 12 is met), a0.15 %Martek algae oil (40 DHA oil) (thus crude fat) 10% (thus crude fat, thus the ratio in claim 8 is met) anhydrous citric acid (thus acidity regulator, thus claim 8 is met) 4.8% (thus claim 9 is met) sodium ascorbate 2.5% anhydrous trisodium citrate 2.5% (thus a type of sodium citrate, thus claim 6 is met) , sodium hexametahposphate 0.15% taste masking agent b0.15 % mixed tocopherol (thus natural antioxidant, thus claim 2 is met) c0.1 % of rosemary extract (thus natural antioxidant, thus a plant extract, thus claims 2-4 are met, thus the ratio in claim 5 is met) , d0.1 of potassium sorbate 0.07% (see Table 5)[0194] (thus doesn’t the contain compound at last two lines of claim 1). Mai et al in some embodiments, the oil-in-water emulsion of the invention has about 7 or less, about 6 or less, about 5 or less, or a pH of about 4 or less. In some embodiments, the oil-in-water emulsion comprises from about 7 to about 2, from about 2.5 to about 6, from about 3 to about 5 (thus claim 10 is met), from about 3.5 to about 5, from about 4 to about 4.5, or a pH of about 4 (page 10, 2nd paragraph). 
 The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use as pet food.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.


Conclusion
             No claim is allowed (claim 11 is free of art).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655